Citation Nr: 1335261	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  08-04 419	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic headaches, assigned a 10 percent rating prior to August 26, 2009, and a 30 percent rating effective that date.

2.  Entitlement to a compensable rating for status post fracture, right fourth metacarpophalangeal joint.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a vascular disease, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a voiding dysfunction, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for a scar, post surgical residuals, claimed as secondary to coronary artery disease, status post coronary artery bypass grafting. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the matter was transferred to the Providence, Rhode Island, RO during the pendency of the appeal, but then transferred back to the St. Petersburg, Florida, RO in 2012.  In August 2011, the Veteran testified at a Board central office hearing held in Washington, D.C., before the undersigned.  The appeal was remanded by the Board in September 2011.


FINDING OF FACT

In October 2013, the Board received notice from the Social Security Administration (SSA) that the Veteran died on September 
[redacted], 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appealed a May 2007 rating decision that denied the issues which, in their most recent form, are listed on the first page of this decision.  Unfortunately, the Veteran died during the pendency of the appeal.  The SSA reports that he died on September 
[redacted], 2013.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


